                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

DETONY L. TIMMS,                            )
Widower of Leslie S. Timms,                 )
                                            )
            Plaintiff,                      )
                                            )
v.                                          )        No. 4:18 CV 1653 DDN
                                            )
ANDREW M. SAUL,1                            )
Commissioner of Social Security,            )
                                            )
            Defendant.                      )

                                   MEMORANDUM
      This action is before the court for judicial review of the final decision of the
defendant Commissioner of Social Security denying the applications of plaintiff Leslie S.
Timms for disability insurance benefits and supplemental security income benefits under
Titles II and XVI of the Act, 42 U.S.C. §§ 401-434, 1381-1385. The parties have
consented to the exercise of plenary authority by the undersigned United States
Magistrate Judge pursuant to 28 U.S.C. § 636(c). For the reasons set forth below, the
final decision of the Commissioner is affirmed.


                                   I. BACKGROUND
      Plaintiff Leslie S. Timms, now deceased, filed her applications, alleging a July 17,
2012 onset date. She was born on August 19, 1983, and was 28 years old at the time of
her onset date. (Tr. 240.) She alleged disability due to depression, degenerative disc
disease, pinched nerve, rheumatoid arthritis, COPD, chronic pain, fibromyalgia, restless

1 The Court takes judicial notice that on June 4, 2019, the Hon. Andrew M. Saul became
the Commissioner of Social Security. See https://www.congress.gov/nomination/116th-
congress/94. Pursuant to Federal Rule of Civil Procedure 25(d), Commissioner Saul is
substituted for Nancy A. Berryhill as defendant in this action. No further action needs to
be taken to continue this suit by reason of 42 U.S.C. § 405(g) (last sentence).
leg syndrome, spasm, and migraines. (Tr. 148-49.) Her applications were denied, and
she requested a hearing before an Administrative Law Judge (ALJ). (Tr. 148-53, 156-
57.)
       On September 28, 2017, following a hearing, an ALJ issued a decision finding that
plaintiff was not disabled under the Act. (Tr. 15-25.) The Appeals Council denied her
request for review. (Tr. 1-3.) Thus, the decision of the ALJ stands as the final decision
of the Commissioner.
       On October 28, 2018 plaintiff Leslie S. Timms died from a pulmonary embolism.
Her spouse, Detony L. Timms, was substituted as a party to this action.2 (ECF Docs. 20-
21.) However, for clarity in this opinion, “plaintiff” hereafter refers to decedent Leslie S.
Timms.


                                  II. ADMINISTRATIVE RECORD
       The following is a summary of plaintiff Leslie S. Timms’s medical and other
history relevant to his appeal.
       During 2016, plaintiff was seen in the emergency room or emergency department
seven dates. (Tr. 693-96, 1007, 1029, 1059.)
       She underwent a spinal fusion and was hospitalized March 22-26, 2016. (Tr. 650,
683.) On May 6, 2016, she was seen at Barnes Jewish Hospital (Barnes) for follow-up on
her spinal fusion surgery. (Tr. 1268.) She also underwent x-rays at that time. (Tr. 664.)
       In November 2016, plaintiff underwent surgery for removal of a kidney stone and
was hospitalized for one day. (Tr. 1084-85.)
       During 2016, plaintiff saw doctors on approximately 36 separate dates, sometimes
with more than one appointment on these dates. Her medical care in 2016 consisted


2 As substitute plaintiff in this matter, Detony L. Timms could seek appointment as
Substitute Claimant and would be eligible to receive benefits from the Social Security
Administration if Leslie S. Timms were found disabled as the result of the December
2014 Disability Insurance Benefits claim pursuant to 20 C.F.R. § 404.503(b)(1).
                                            -2-
primarily of eye examinations, doctors’ and mental-health appointments, lab work, and
imaging tests. (Tr. 606, 612-13, 634, 636, 638, 640, 642, 662, 664, 667, 669, 697, 710,
717, 719, 723, 726, 730, 732, 992-93, 1000-01, 1023, 1057, 1076, 1079, 1100, 1114-15,
1129, 1131-32, 1134-35, 1136-40, 1141-43, 1144, 1148-51, 1241-43, 1247-48, 1249-50,
1258, 1260, 1262, 1267-68, 1273-74, 1275-77, 1279, 1281-83, 1284-89, 1290, 1420-29
1434-35.)
       ALJ Hearing
       On April 20, 2017, plaintiff appeared and testified to the following at a hearing
before an ALJ. (Tr. 37-71.) She was 33 years old. She has been diagnosed with
rheumatoid arthritis, bipolar disorder, migraine headaches, fibromyalgia, and small nerve
neuropathy. She lives with her sister and three children, ages 10 through 13. (Tr. 40-
43.)   She sees several doctors, including a neurologist, rheumatologist, psychiatrist,
orthopedist, primary care physician, and pain management doctor. (59-62.)
       A vocational expert (VE) also testified at the hearing. The VE testified that
plaintiff had past work as a waitress, bartender, kitchen helper, fast food worker, cook,
and telephone customer service representative. The VE believed that plaintiff would be
unable to return to her past work. The ALJ asked the VE whether a hypothetical claimant
with the same residual functional capacity (RFC) and vocational factors as plaintiff could
perform jobs other than plaintiff’s last work. The VE testified that the hypothetical
claimant could perform the representative jobs of document preparer, addresser, and
ampoule sealer.    The vocational expert testified that those jobs existed in national
numbers of 40,000, 11,000, and 11,000, respectively. (Tr. 63-66.)
       The ALJ also asked the vocational expert how many unexcused or unscheduled
absences employers customarily expect from their employees per month.            The VE
testified that missing two or more days of work per month would preclude competitive
employment. (Tr. 66.)



                                           -3-
       Following the hearing, the ALJ requested a medical opinion from Subramaniam
Krishnamuathi, M.D., a state-agency medical consultant. (Tr. 1467-69.) The ALJ asked
Dr. Krishnamuathi if plaintiff’s symptoms would result in unscheduled absenteeism from
the workplace more than one time per month, on a regular, consistent basis, and he
responded “no.” (Tr. 1499.)


                              III. DECISION OF THE ALJ

       On January 24, 2018, the ALJ issued a decision finding that plaintiff was not
disabled. (Tr. 10-24.) At Step One, the ALJ found that plaintiff had not performed
substantial gainful activity since July 17, 2012, her alleged onset date. At Step Two, the
ALJ found that plaintiff had the severe impairments of degenerative disc disease, status
post lumbar surgery; fibromyalgia; and depression. (Tr. 17.) The ALJ then found that
plaintiff had the RFC to perform a reduced range of light work as defined in 20 C.F.R.
sections 404.1567(b) and 416.967(b). (Tr. 19.)
       At Step Four, the ALJ found that plaintiff was unable to perform her past relevant
work. Based upon the testimony of a vocational expert, the ALJ found that plaintiff’s
impairments would not preclude her from performing other work that exists in the
national economy, including the jobs of document preparer, addresser, and ampoule
sealer. The ALJ found that those jobs existed in significant numbers in the national
economy and therefore concluded that plaintiff was not disabled under the Act. (Tr. 23-
25.)


                       IV. GENERAL LEGAL PRINCIPLES

       The Court’s role on judicial review of the Commissioner’s decision is to determine
whether the Commissioner’s findings apply the relevant legal standards to facts that are
supported by substantial evidence in the record as a whole. Pate-Fires v. Astrue, 564
F.3d 935, 942 (8th Cir. 2009). “Substantial evidence is less than preponderance, but is
                                           -4-
enough that a reasonable mind would find it adequate to support the Commissioner’s
conclusion.” Id. In determining whether the administrative final decision is supported by
substantial evidence, the Court considers evidence that both supports and detracts from
the Commissioner's decision. Id. As long as substantial evidence supports the decision,
the Court may not reverse it merely because substantial evidence exists in the record that
would support a contrary outcome or because the Court would have decided the case
differently. See Krogmeier v. Barnhart, 294 F.3d 1019, 1022 (8th Cir. 2002).
      To be entitled to disability benefits, a claimant must prove she is unable to
perform any substantial gainful activity due to a medically determinable physical or
mental impairment that would either result in death or which has lasted or could be
expected to last for at least twelve continuous months. 42 U.S.C. §§ 423(a)(1)(D),
(d)(1)(A); Pate-Fires, 564 F.3d at 942. A five-step regulatory framework is used to
determine whether an individual is disabled. 20 C.F.R. § 404.1520(a)(4); see also Bowen
v. Yuckert, 482 U.S. 137, 140-42 (1987) (describing five-step process).
      Steps One through Three require the claimant to prove: (1) she is not currently
engaged in substantial gainful activity; (2) she suffers from a severe impairment; and (3)
her condition meets or equals a listed impairment. 20 C.F.R. § 404.1520(a)(4)(i)-(iii). If
the claimant does not suffer from a listed impairment or its equivalent, the
Commissioner’s analysis proceeds to Steps Four and Five.         Step Four requires the
Commissioner to consider whether the claimant retains the RFC to perform past relevant
work (PRW). Id. § 404.1520(a)(4)(iv). The claimant bears the burden of demonstrating
she is no longer able to return to her PRW. Pate-Fires, 564 F.3d at 942. If the
Commissioner determines the claimant cannot return to her PRW, the burden shifts to the
Commissioner at Step Five to show the claimant retains the RFC to perform other work
that exists in significant numbers in the national economy.               Id.; 20 C.F.R. §
404.1520(a)(4)(v).



                                           -5-
                                    V. DISCUSSION

       Plaintiff argues the ALJ erred in finding she had an unrestricted capacity to
maintain full-time work without excessive absences. She also argues the ALJ’s Step Five
finding is not supported by substantial evidence because there was no evidence of the
availability of other jobs by region.
       1. Plaintiff’s Capacity To Maintain Full Time Work
       Plaintiff argues the ALJ erred in failing to include in her RFC any restriction on
her capacity to maintain normal attendance in full-time work. She argues she presented
overwhelming evidence that she would have been unable to maintain the work schedule
described by the vocational expert, and yet the ALJ failed to address the issue entirely. In
support, she states that she sees doctors nearly every month of the year, noting that she
received medical care on 52 dates in 2016, therefore averaging slightly more than four
appointments per month. She argues that she is unemployable because a vocational
expert testified that missing work two or more days per month would preclude
employment. This Court disagrees.
       RFC is “the most [a claimant] can still do despite” his or her physical or mental
limitations. 20 C.F.R. § 404.1545(a)(1). See also Masterson v. Barnhart, 363 F.3d 731,
737 (8th 2004). “The ALJ should determine a claimant’s RFC based on all relevant
evidence including the medical records, observations of treating physicians and others,
and an individual’s own description of his limitations.” Moore v. Astrue, 572 F.3d 520,
523 (8th Cir. 2009).     “Because a claimant’s RFC is a medical question, an ALJ’s
assessment of it must be supported by some medical evidence of the claimant’s ability to
function in the workplace.” Hensley v. Colvin, 829 F.3d 926, 932 (8th Cir. 2016)
(quoting Cox v. Astrue, 495 F.3d 614, 619 (8th Cir. 2007)). “However, there is no
requirement that an RFC finding be supported by a specific medical opinion.” Id. Nor is
an ALJ limited to considering medical evidence exclusively when evaluating a claimant’s
RFC. Cox, 495 F.3d at 619. “It is the claimant’s burden, and not the Social Security

                                            -6-
Commissioner’s burden, to prove the claimant’s RFC.” Pearsall v. Massanari, 274 F.3d
1211, 1217 (8th Cir. 2001).
       In this case, the ALJ specifically addressed plaintiff’s purported need for an
absenteeism limitation. After the administrative hearing, the ALJ requested a medical
opinion from Subramaniam Krishnamuathi, M.D., a state-agency medical consultant.
The ALJ asked Dr. Krishnamuathi if plaintiff’s symptoms would, within a reasonable
degree of medical probability, result in “unscheduled absenteeism” from the workplace
more than one time per month, on a regular, consistent basis. After reviewing plaintiff’s
medical records Dr. Krishnamuathi responded “No.” (Tr. 1467-99.) The ALJ also noted
that plaintiff provided no evidence that any of her medical providers suggested that her
appointments would result in her consistently missing work. (Tr. 23.) Thus, the ALJ did
not err in not including an absenteeism limitation in plaintiff’s RFC.
       Moreover, substantial evidence supports Dr. Krishnamuathi’s opinion. During
2016, plaintiff was seen in the emergency room on seven dates. (Tr. 693-96, 1007, 1029,
1059.) With the exception of those emergency visits, plaintiff appears to have scheduled
her medical appointments in advance. Thus, plaintiff’s appointments would not have
resulted in “unscheduled” absenteeism more than once a month, consistent with Dr.
Krishnamuathi’s opinion.
       Moreover, plaintiff presents no evidence that her medical appointments would
have required her to miss a full day of work. Although plaintiff could not have attended
work during her two hospitalizations in 2016, the majority of her other appointments in
2016 consisted of eye exams, doctor’s and mental-health appointments, and lab work and
imaging tests. There is no record evidence that those appointments would have required
her to miss a full day of work.
       In sum, the ALJ expressly considered whether to include an absenteeism limitation
but declined to do so based upon the medical evidence of record. As discussed above,
Dr. Krishnamuathi opined that plaintiff’s symptoms would not result in unscheduled


                                            -7-
absenteeism more than once per month. (Tr. 1499.) Moreover, plaintiff presented no
evidence that the majority of her appointments would require her to miss an entire
workday or that she would be unable to be arrange her appointments around a work
schedule.
      Further, to the extent plaintiff is arguing that Dr. Krishnamuathi reviewed only a
portion of the exhibits, the record supports the conclusion that Dr. Krishnamuathi
reviewed the entire medical evidence.     The ALJ--who provided the exhibits to Dr.
Krishnamuathi for review--indicated that Dr. Krishnamuathi reviewed the medical
evidence of record.    (Tr. 21, 1467.)    Also, in his Medical Source Statement, Dr.
Krishnamuathi referenced various medical exhibits, including Exhibits 1F, 3F, 13F, 20F,
and 23F. (Tr. 1491.) It is reasonable to conclude that Dr. Krishnamuathi reviewed the
medical exhibits from 1F through 23F, which constituted the complete record evidence at
the time. And the exhibits referenced by Dr. Krishnamuathi document plaintiff’s medical
appointments in 2016, and therefore, Dr. Krishnamuathi knew the frequency of her
medical treatment.
      To the extent plaintiff contends the ALJ erred by asking Dr. Krishnamuathi
whether plaintiff’s “symptoms” rather than her “medical appointments” would cause
unscheduled absences, this argument is without merit. Plaintiff’s “symptoms” were the
reason for her medical appointments. Thus, there was no need for the ALJ to separately
ask Dr. Krishnamuathi to consider whether plaintiff’s medical appointments would result
in unscheduled absences.
      To the extent plaintiff asserts that a medical opinion on this issue is unnecessary,
because counting the number of medical appointments in a particular year is not a
“medical” issue, plaintiff’s argument misses the point. A medical opinion is nevertheless
useful in determining whether a claimant’s appointments were medically necessary.
Further, simply counting the number of medical appointments per year is an inaccurate



                                          -8-
measure because, as discussed above, it does not address whether the appointments
would require absence for a full or partial workday.
       Plaintiff has the burden of proving her RFC. Pearsall v. Massanari, 274 F.3d
1211, 1217 (8th Cir. 2001). And she has presented no evidence that her appointments
would require her to miss an entire workday or that she would be unable to arrange her
appointments around a work schedule.         Finally, plaintiff has presented no medical
opinion that contradicts that of Dr. Krishnamuathi.
       For these reasons, this Court concludes the ALJ did not err in not including a
restriction in plaintiff’s capacity to maintain normal attendance in full-time work.
       2. Step Five Finding and Vocational Expert’s Testimony
       Plaintiff next argues the ALJ erred at Step Five because there was no evidence of
the availability of other jobs by region. The Court disagrees.
       Step Five of the sequential disability evaluation requires that the Commissioner
provide “evidence that demonstrates that other work exists in significant numbers in the
national economy that [plaintiff] can do[.]” 20 C.F.R. § 404.1560(c)(2). “Significant
numbers in the national economy” as applied in the context of Social Security claims is a
specific term of art: “‘work which exists in the national economy’ means work which
exists in significant numbers where [the plaintiff] lives or in several regions of the
country.” 42 U.S.C. § 423(d)(2)(A); see also 20 C.F.R. § 404.1560(c)(1) (emphasis
added). Thus, as defined in the Act, “national economy” can refer to two separate points
of data: job numbers in the region where a claimant lives or job numbers in a
combination of regions. See id. Either number is sufficient under the Act.
       In this case, the vocational expert provided a sum total of jobs nationwide and no
regional data. The vocational expert cited the jobs of document preparer, envelope
addresser, and ampoule sealer, with over 62,000 such positions available in total
nationwide. (Tr. 66.) This Court and others have held that even smaller nationwide
numbers support the inference that a job is available in multiple regions of the country.


                                            -9-
See, e.g., Gutierrez v. Comm’r, 740 F.3d 519, 529 (9th Cir. 2014) (25,000 jobs
nationwide).
      Plaintiff relies solely on this Court’s decision in Britton v. Berryhill, No. 4:17 CV
1956 DDN, 2018 WL 4332062, at *1 (E.D. Mo. Sept. 11, 2018). However, in Britton,
the Court was already remanding on other issues. The Court also acknowledged that the
issue had not been decided yet by the Eighth Circuit. After further review, the Court
finds no precedential authorities indicating that the ALJ may not rely on national
numbers alone to meet the Commissioner’s burden of showing jobs that exist in
“significant numbers in the national economy.” Also, there is nothing in the nature of the
jobs cited by the vocational expert, i.e., document preparer, envelope addresser, and
ampoule sealer, that suggests they are limited to only one or a few regions of the nation.
And plaintiff makes no argument that all three jobs cited by the VE do not exist in
significant numbers in both the region where plaintiff lives and broadly in the national
economy.
      Britton is also distinguishable on the facts. There, for two of the three jobs cited
by the vocational expert, plaintiff proved that there were apparent conflicts between the
hypothetical question posed by the ALJ and the job descriptions in the Dictionary of
Occupational Titles. Britton, 2018 WL 4332062, at *4 (citing Moore v. Colvin, 769 F.3d
987, 989–90 (8th Cir. 2014)). Thus, those jobs could not satisfy the Commissioner’s Step
Five burden. See Moore, 769 F.3d at 989–90. The plaintiff in Britton also provided
vocational evidence that she could not perform the one remaining job identified by the
vocational expert due to her use of prescribed narcotic medication. Britton, 2018 WL
4332062, at *5–6. Thus, Britton had shown that the Commissioner failed to meet her
burden at Step Five to produce any jobs that she could perform existing in either the
regional or national economy. See id.




                                          - 10 -
      Accordingly, the Court concludes the Commissioner met his burden at Step Five
by producing evidence of job numbers available within the state or broadly available
nationwide.


                                  I. CONCLUSION

      For the reasons set forth above, the decision of the Commissioner of Social
Security is affirmed. An appropriate Judgment Order is issued herewith.




                                               /s/ David D. Noce      k
                                        UNITED STATES MAGISTRATE JUDGE
Signed on January 16, 2020.




                                         - 11 -
